Title: From Thomas Jefferson to George Jefferson, 12 June 1805
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Washington June 12. 05.
                  
                  Mr. John D. Burke of Petersburg, engaged in writing the history of Virginia, has asked the use of a volume of laws & some volumes of antient newspapers from the library at Monticello. I have desired mr Randolph to send them to you, & will pray you to deliver the volumes of newspapers to mr Burke himself: but the volume of laws being the only copy of the laws of that period now existing, and being consequently often resorted to in judiciary cases, I wish it to remain in Richmond where others, who may have occasion, as well as mr Burke, may have such free access as is consistent with the safekeeping of the volume. this may be in the office of any careful clerk who will undertake it for mr Burke, or wherever else you may think proper to deposit them. I have directed these volumes to be sent you well packed in a water tight box, so that they may be safe from rubbing & wet, and will pray you to have them returned to me with like care when mr Burke is done with them. Accept affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               